On April 23, 1946, plaintiff Robert W. Peters filed an application for hearing and adjustment of claim as an employee of Michigan State College, which is under the control and general supervision of the State board of agriculture, which board is hereinafter referred to as defendant, alleging that he suffered a personal injury on February 12, 1946, which arose out of and in the course of his employment.
On May 4, 1946, defendant filed a motion to dismiss plaintiff's application for hearing and adjustment of claim on the ground that defendant, not having elected to become subject to the Michigan workmen's compensation act and amendments thereto, was not subject to the provisions of said act. A deputy commissioner entered an order denying the motion.
On July 10, 1946, the defendant applied to the compensation commission of the department of labor and industry for review of claim. The commission on January 9, 1947, pursuant to opinion simultaneously filed, entered its order denying the defendant's motion, and remanded the case to a deputy commissioner to be heard on its merits. From this order (on leave being granted) defendant appeals.
The sole issue presented is whether the defendant, a constitutional corporation, is subject to the provisions of the Michigan workmen's compensation act, as amended.
Part 1, § 2 of the act, 2 Comp. Laws 1929, § 8408, as amended by Act No. 245, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8408, Stat. Ann. 1947 Cum. Supp. § 17.142), in part reads as follows:
"SEC. 2. On and after the effective date of this section, every employer, public and private, and every employee, unless herein otherwise specifically *Page 245 
provided, shall be subject to the provisions of this act and shall be bound thereby."
Part 1, § 5, of the act, 2 Comp. Laws 1929, § 8411, as amended by Act No. 245, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8411, Stat. Ann. 1947 Cum. Supp. § 17.145), reads as follows:
"SEC. 5. The following shall constitute employers subject to the provisions of this act:
"Public. 1. The State, and each county, city, township, incorporated village and school district therein, and each incorporated public board or public commission in this State authorized by law to hold property and to sue or be sued generally;
"Private. 2. Every person, firm and private corporation, including any public service corporation, who has any person in service under any contract of hire, express or implied, oral or written."
The defendant is an "incorporated public board" within the meaning of section 5 above quoted.
Sections 7 and 8, art. 11, State Constitution 1908, are as follows:
"SEC. 7. There shall be elected on the first Monday in April, nineteen hundred nine, a State board of agriculture to consist of six members, two of whom shall hold the office for two years, two for four years and two for six years. At every regular biennial spring election thereafter, there shall be elected two members whose term of office shall be six years. The members thus elected and their successors in office shall be a body corporate to be known as `The State Board of Agriculture.'
"SEC. 8. The State board of agriculture shall, as often as necessary, elect a president of the agricultural college, who shall be ex-officio a member of the board with the privilege of speaking but not of voting. He shall preside at the meetings of the board and be the principal executive officer of the college. The board shall have the general supervision of *Page 246 
the college, and the direction and control of all agricultural college funds; and shall perform such other duties as may be prescribed by law."
We note that in section 7, above cited, the defendant is designated a body corporate, hence our conclusion that defendant is an incorporated public board.
The sole remaining question is whether it is competent for the legislature to prescribe that the defendant shall be subject to the workmen's compensation act.
Defendant claims that the provision in section 8, above cited, that the board (defendant) shall have the general supervision of the college and the direction and control of all agriculturalcollege funds, prevents the legislature from requiring the board to expend any of the agricultural college funds for workmen's compensation.
Defendant cites Robinson v. Washtenaw Circuit Judge,228 Mich. 225, which involved malpractice suits brought against the regents of the University of Michigan and a surgeon employed in the university hospital. The suits had been dismissed in circuit court and plaintiffs in those suits brought mandamus to compel the circuit judge to set aside his orders of dismissal. The board of regents (defendant in the original suits) had claimed immunity on the ground that the university hospital operated by the regents is a charitable institution. The opinion in the case says, page 227, that that ground is the only objection regarded as calling for serious consideration. However, at the conclusion of the opinion on page 230 we say, "On the case stated in plaintiffs' declarations we think denial of liability as to the regents could safely be rested on either ground," referring to the words, "State instrumentalities, *Page 247 
as well as charities," in the immediately preceding excerpt quoted in that opinion. In other words, we held that the board of regents was immune both on the ground of being a State instrumentality and on the ground of their hospital being a charitable or eleemosynary institution.
Immunity of defendant in the case at bar as a State governmental agency is not provided for in our State Constitution and the legislature by force of the words, "incorporated public board" has included defendant as an employer subject to the workmen's compensation act, thus to that extent depriving defendant of its immunity as an instrumentality of government. See Benson v. State Hospital Commission, 316 Mich. 66.
The Robinson Case, supra, does not in any wise discuss the meaning and effect of the constitutional clause giving defendant control of the funds of the college and the decision in that case does not aid the defendant in the case at bar.
Under the workmen's compensation act as originally enacted by Act No. 10, Pub. Acts 1912 (1st Ex. Sess.), the private employer was at liberty to accept or not to accept the provisions of the act, but the State and political subdivisions thereof in general (with certain exceptions) were included as subject to the act without their consent.
In part 1, § 5, of the act, as amended by Act No. 50, Pub. Acts 1913, effective August 14, 1913 (2 Comp. Laws 1929, § 8411 [Stat. Ann. § 17.145]), under the heading, "Public. 1.," incorporated public boards are made subject to the provisions of the act. Such incorporated public boards were not subject to nor mentioned in the act as originally enacted (Act No. 10, Pub. Acts 1912 [1st Ex. Sess.]), above referred to. In the case of Agler v.Michigan Agricultural College, 181 Mich. 559 (5 N.C.C.A. 897), the employee *Page 248 
was injured April 18, 1913, which was before the act of 1913,supra, was effective; hence in the Agler Case we say, page 563, that "the respondent was not within the list of employers who come under the provisions of the law of 1912 automatically." Defendant was not within such list at the time Agler received his injuries. The words just quoted must be construed to apply to the situation at the time of the occurrence of the supposed liability. The question before the Court in the case at bar was not decided in the Agler Case.
The case of State Board of Agriculture v. Auditor General,226 Mich. 417, was brought in consequence of an effort on the part of the State administrative board to control the expenditures of the plaintiff State board of agriculture (the same board which is defendant in the case at bar) under an act of the legislature granting the State administrative board such powers. If the administrative board had been upheld in its contention, it would have exercised control over the educational activities of the college. In that case we held that the State administrative board could exercise no control over the funds of the college, such control being given to plaintiff board under the provisions of the Constitution 1908, art. 11, §§ 7, 8 (hereinbefore cited in this opinion). However, the provision of the Constitution giving the State board of agriculture sole control of the funds of the college does not generally exempt the said board from the great body of general laws of this State. It is to be noted that section 8 of article 11 of the State Constitution above quoted closes with the words, referring to the State board of agriculture, "shall perform such other duties as may be prescribed by law."
We have heretofore had occasion to pass upon the constitutionality of the workmen's compensation *Page 249 
act as to some one or other of its various provisions in several cases, among which are the following: Mackin v. Detroit-TimkinAxle Co., 187 Mich. 8; Wood v. City of Detroit, 188 Mich. 547
(L.R.A. 1916 C, 388); Grand Rapids Lumber Co. v. Blair,190 Mich. 518; Wall v. Studebaker Corporation, 219 Mich. 434;American Life Insurance Co. v. Balmer, 238 Mich. 580. In none of these cases has the act been found unconstitutional as to any phase of the act brought under consideration therein.
We have heretofore decided in the Mackin Case, supra, that the title of the act in question fairly expressed its purpose.
The purpose of the workmen's compensation act partakes of the nature of the exercise of police power. It is aimed at promoting the welfare of the people of the State. See Wallace v. Regentsof University of California, 75 Cal.App. 274 (242 P. 892);Casey v. Hansen, 238 Iowa, 62 (26 N.W. [2d] 50).
"The sovereign power of the State includes protection of the safety, health, morals, prosperity, comfort, convenience andwelfare of the public, or any substantial part of the public." (Italics supplied.) Cady v. City of Detroit, 289 Mich. 499,504, 505.
The defendant corporation is not vested by the State Constitution with any powers of a police nature. Neither is the defendant corporation vested with any power to regulate the general welfare of the people of this State. It is for the legislature to exercise such powers.
As amended in 1920, article 5, § 29, of the State Constitution provides as follows:
"SEC. 29. The legislature shall have power to enact laws relative to the hours and conditions under *Page 250 
which men, women and children may be employed."
Before the amendment of 1920 (which added the word "men" in the above section), we had decided in Wood v. City of Detroit,188 Mich. 547 (L.R.A. 1916C, 388), that the workmen's compensation act was not violative of the State Constitution even as respects liability for death of an employee of a municipality through its public lighting commission, notwithstanding rights of local self-government given by the Constitution to municipalities. In that case we said, page 560,
"Whether it [the workmen's compensation act] is or is not denominated a police regulation, municipal corporations are, for the purpose of carrying out such a measure, subject to legislative control."
We find that the workmen's compensation act is a valid constitutional exercise of the power of the legislature even when it makes necessary the expenditure of agricultural college funds in the compensation of employees under the terms and within the provisions of the workmen's compensation act.
The act is approved as a piece of legislation aimed not at the defendant alone, nor against any of the activities of the defendant of a nature peculiar to defendant. The act is of a broad scope addressed to the subject of the liability of employers in broad fields of employment. The workmen's compensation act does not undertake to change or disturb the educational activities of the defendant board.
The control of State college funds must be considered as given to defendant for the purposes of the particular and peculiar educational activities of the State college, not for the purpose of disturbing the general relationship in this State of employer and employee, nor evading laws enacted to promote *Page 251 
the general welfare of the people of this State. Article 11, § 8, above cited, is not to be construed as withholding from the legislature the authority to make the defendant board liable and subject to the entire workmen's compensation act in question.
The order of the department remanding the claim for hearing on its merits is affirmed. No costs are allowed, a matter of public importance being involved.